J-S07024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JUSTIN LEE LUCZAK

                            Appellant                  No. 1217 MDA 2015


             Appeal from the Judgment of Sentence March 27, 2012
               In the Court of Common Pleas of Columbia County
              Criminal Division at No(s): CP-19-CR-0000014-2010


BEFORE: BOWES, J., OTT, J., and FITZGERALD, J.*

JUDGMENT ORDER BY OTT, J.:                        FILED FEBRUARY 09, 2016

        Justin Lee Luczak appeals from the Judgment of Sentence entered on

March 27, 2012, in the Court of Common pleas of Columbia County,

following his conviction on charges of retail theft1 and a “drug related

offense.”    Specifically, Luczak appeals from the order entered on June 22,

2015, denying without a hearing his motion to modify sentence, nunc pro

tunc.    All parties and the trial court agree that Luczak is entitled to relief.

Accordingly, we reverse the order and remand this matter for correction of

the typographic error.


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3929. It is unclear what the drug related offense was.
J-S07024-16



       Pursuant to his conviction on the above stated charges, Luczak was

sentenced to a term of 24 months of state intermediate punishment (IP) to

be followed by 12 months of probation. See N.T. Sentencing, 3/27/2012 at

1-2. However, the written sentencing order indicated Luczak was to serve

24 months of IP and followed by 24 months of probation. This typographic

error went unnoticed until Luczak was arrested on other charges and

detained based upon a claim of state probation violation.       Luczak sought

nunc pro tunc correction of the original sentence. However, the trial court

denied Luczak’s motion without a hearing.        Subsequently, the trial court

realized its error, and now asks that the order be reversed and the matter

remanded for correction of the sentencing order found in the certified

record.    The Commonwealth has reviewed this matter and agrees that

Luczak is entitled to this relief.

       We note that the trial court has the inherent power to correct obvious

mistakes and typographic error, even outside the 30-day period proscribed

by statute.

       Trial courts have the power to alter or modify a criminal
       sentence within thirty days after entry, if no appeal is taken. 42
       Pa.C.S.A. § 5505;[2] Commonwealth v. Quinlan, 433 Pa.
____________________________________________


2
       Except as otherwise provided or prescribed by law, a court upon
       notice to the parties may modify or rescind any order within 30
       days after its entry, notwithstanding the prior termination of any
       term of court, if no appeal from such order has been taken or
       allowed.

(Footnote Continued Next Page)


                                           -2-
J-S07024-16


      Super. 111, 639 A.2d 1235, 1238 (1994). Generally, once the
      thirty-day period is over, the trial court loses the power to alter
      its orders. Quinlan, 639 A.2d at 1238. When an appeal is
      taken, the trial court has no jurisdiction to modify its sentence.
      Id. We note, however, that the time constraint imposed by
      section 5505 does not affect the inherent powers of the court to
      modify a sentence in order to “amend records, to correct
      mistakes of court officers or counsel's inadvertencies, or to
      supply defects or omissions in the record....” Id., at 1239.
      Therefore, where the mistake is patent and obvious, the court
      has the power to correct it even though the 30-day appeal
      period has expired. Commonwealth v. Rohrer, 719 A.2d 1078,
      1080 (Pa. Super. 1998). It is also well-established that where a
      showing of fraud or another circumstance “so grave or
      compelling as to constitute ‘extraordinary causes justifying
      intervention by the court,’ ” then a court may open or vacate its
      order after the 30-day period has expired. Cardwell v. Chrysler
      Fin. Corp., 804 A.2d 18, 22 (Pa. Super. 2002).

Commonwealth v. Walters, 814 A.2d 253, 255-56 (Pa. Super. 2002).

      The trial court had the inherent power to correct the typographic error

in the first instance, but mistakenly declined to do so. Accordingly, the trial

court has asked the matter be remanded so that the error may be corrected.

      Order denying motion to modify sentence nunc pro tunc reversed.

Matter is remanded to the trial court for correction of typographic error.

Jurisdiction relinquished.




                       _______________________
(Footnote Continued)

42 Pa.C.S § 5505



                                            -3-
J-S07024-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2016




                          -4-